DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18, respectively, of U.S. Patent No. 10,926,618 in view of claim 1 of U.S. 7,819,220 . Claim 17 does not disclose the direct relationship with the differential.  Claim 1 of U.S. 7,819,220 teaches the relationship of the differential to be coupled to the engine through the transmission.  One of ordinary skill in the art at the time the invention was filed would find modifying claim 17 such that it comprised the relationship of claim 1 of U.S. 7,819,220 obvious so as to couple the engine with a transmission and differential as a predictable method old and well known in the art with predictable results of driving the wheels with a power source and drive train.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element(s) is/are: a first and second bracket.  The claim introduces a third bracket, rendering the claim indefinite if a first and second bracket is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5 – 7, 9, 11, 12, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over A. Enokimoto, U.S. 5,251,713 (“Enokimoto”) in view of Okuyama et al. U.S. 2007/0023221 (“Okuyama”) and D. Ganoung, U.S. 4,505,169 (“Ganoung”).  Enokimoto discloses an all-terrain vehicle (abstract) including: 
a pair of front wheels (12); 
a pair of rear wheels (14) spaced-apart from the pair of front wheels by a wheelbase distance (fig. 1), 

a pair of laterally spaced-apart seating surfaces (28, 30) supported by the frame between the pair of front wheels and the pair of rear wheels, the laterally spaced-apart seating surfaces including a driver seating surface (28) positioned on a driver side of a longitudinal center line of the all-terrain vehicle (fig. 2) and a passenger seating surface (30) positioned on a passenger side of the longitudinal center line of the all-terrain vehicle (fig.2); 
a drivetrain assembly (fig. 2) comprising: 
an engine (64) positioned rearward of the laterally spaced-apart seating surfaces.  Enokimoto does not directly disclose a continuously variable transmission.  Ganoung teaches a continuously variable transmission (abstract, 3) operatively coupled to the engine and a differential (5) operatively coupled to the engine through the continuously variable transmission.  One of ordinary skill in the art at the time the invention was made would find modifying Enokimoto such that it comprised the continuously variable transmission and differential in view of the teachings of Ganoung obvious so as to improve fuel economy (abstract) and provide extra torque for vehicle acceleration (column 3, line 42).
Enokimoto is silent to a three position mounting system.  Okuyama teaches a three position mounting system (fig. 4) which mounts the drivetrain assembly to the frame, the three point mounting system includes a first mount (83) positioned on the driver side of the longitudinal center line of the all-terrain vehicle, a second mount (84) positioned on a passenger side of the longitudinal center line of the all-terrain vehicle (fig. 6), and a third mount (74) positioned rearward of the first mount and the second mount.  One of ordinary skill in the art at the time the invention was made would find modifying Enokimoto such that it comprised the three position mounting system in view of the teachings of Okuyama obvious so as to provide a support structure for the power unit (paragraph [0051].
In reference to claims 5 – 7, 9, 11, 12, and 15, Enokimoto in view of Ganoung and Okuyama further discloses the first mount and the second mount supporting the drivetrain assembly relative to .

Allowable Subject Matter
Claims 4, 8, 10, 12 – 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616